Exhibit 10(b) 
 

 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT (this “Amendment”), effective as of May 8, 2006, by and between
ALLTEL Corporation, a Delaware corporation (the “Corporation”), and Scott T.
Ford (“Executive”), amends that certain Employment Agreement, dated as of July
24, 2003, by and between the Corporation and Executive (the “Agreement”).
 
In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Agreement as follows:
 
1.  Section 7.3(C) of the Agreement is hereby amended by deleting the final
sentence of the introductory paragraph of Section 7.3(C) and replacing it in its
entirety with the following:
 
“Whether an act or failure to act by the Executive constitutes “Cause” shall be
determined subject to the following requirements.”
 
2.  As amended hereby, the Agreement shall be and remain in full force and
effect.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
 
 



ALLTEL CORPORATION    By: /s/ Richard N. Massey      EXECUTIVE:  /s/ Scott T.
Ford Scott T. Ford 

 


 
 
 


 


 
 
 
 
 
 
 